DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 5-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,089,199 in view of Yumiki (US-PGPUB 2010/0208122). 
Instant Application 17/371,807
US Patent 11,089,199
Claim 5
An accessory device that is attachable to an imaging apparatus including a display unit including a display area where distance information corresponding to a zoom lens position is displayed, and includes a zoom lens that changes the zoom lens position, the accessory device comprising: 

at least one processor configured to perform operations of a communication control unit configured to control communication with the imaging apparatus via a communication unit, wherein the communication control unit transmits: 

(A) information indicating a number of indexes of distance information displayed in association with the display area; 

(B) information indicating indexes of distance information the number of which is indicated by the number; 

(C) information indicating a position of each index of distance information relative to the display area; and 

(D) information indicating distance information corresponding to the zoom lens position.
Claim 1
An accessory device that is attachable to an imaging apparatus including a display unit including a display area where distance information corresponding to a focus lens position is displayed, and includes a focus lens that changes the focus lens position, the accessory device comprising: 

at least one processor configured to perform operations of a communication control unit configured to control communication with the imaging apparatus via a communication unit, wherein the communication control unit transmits: 

(A) information indicating the number of indexes of distance information displayed in association with the display area; 

(B) information indicating indexes of distance information the number of which is indicated by the number; 

(C) information indicating a position of each index of distance information relative to the display area; and 

(D) information indicating distance information corresponding to the focus lens position.

Claim 6

The accessory device according to claim 5, wherein in a case where the display unit executes display corresponding to first distance information as distance information corresponding to the zoom lens position, and in a case where the zoom lens position changes, the communication control unit transmits information indicating second distance information different from the first distance information, as (D) the information indicating the distance information corresponding to the zoom lens position.


Claim 2

The accessory device according to claim 1, wherein in a case where the display unit executes display corresponding to first distance information as distance information corresponding to the focus lens position, and in a case where the focus lens position changes, the communication control unit transmits information indicating second distance information different from the first distance information, as (D) the information indicating the distance information corresponding to the focus lens position.

Claim 7
The accessory device according to claim 6, wherein through communication executed corresponding to supply of power, the communication control unit transmits 
(A) - 73 -10188907US02 the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and 
(C) the information indicating the position of each index of distance information relative to the display area.
Claim 3
The accessory device according to claim 2, wherein through communication executed corresponding to supply of power, the communication control unit transmits 
(A) the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and 
(C) the information indicating the position of each index of distance information relative to the display area.

Claim 8
The accessory device according to claim 7, wherein even in a case where an operation member is operated, the communication control unit does not transmit 
(A) the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and 
(C) the information indicating the position of each index of distance information relative to the display area again.
Claim 4
The accessory device according to claim 3, wherein even in a case where an operation member is operated, the communication control unit does not transmit 
(A) the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and 
(C) the information indicating the position of each index of distance information relative to the display area again.

Claim 9
The accessory device according to claim 5, wherein the communication control unit executes communication in a first communication format or a second communication format different from the first communication format, and wherein the communication control unit transmits in the first communication format 
(A) the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and 
(C) the information indicating the position of each index of distance information relative to the display area and transmits in the second communication format 
(D) the information indicating the distance information corresponding to the zoom lens position.
Claim 5
The accessory device according to claim 1, wherein the communication control unit executes communication in a first communication format or a second communication format different from the first communication format, and wherein the communication control unit transmits in the first communication format 
(A) the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and 
(C) the information indicating the position of each index of distance information relative to the display area and transmits in the second communication format 
(D) the information indicating the distance information corresponding to the focus lens position.
Claim 10
The accessory device according to claim 9, wherein the communication control unit executes communication via first, second, and third communication terminals included in the communication unit, transmits data through a third communication channel via the third communication terminal according to a change in a signal level in a first communication channel via the first communication terminal, and receives data through a second communication channel via the second communication terminal according to transmission of the data, - 74 -10188907US02 wherein in the second communication format, the communication control unit maintains a signal level in the third communication channel at a predetermined level, thereby notifying the imaging apparatus of a busy state, and wherein in the first communication format, the communication control unit does not notify the imaging apparatus of the busy state.
Claim 6
The accessory device according to claim 5, wherein the communication control unit executes communication via first, second, and third communication terminals included in the communication unit, transmits data through a third communication channel via the third communication terminal according to a change in a signal level in a first communication channel via the first communication terminal, and receives data through a second communication channel via the second communication terminal according to transmission of the data, wherein in the second communication format, the communication control unit maintains a signal level in the third communication channel at a predetermined level, thereby notifying the imaging apparatus of a busy state, and wherein in the first communication format, the communication control unit does not notify the imaging apparatus of the busy state.


 	Regarding claims 5-10 of the instant application, it is noted that US Patent 11,089,199 fails to recite the “display unit including a display area where distance information corresponding to a zoom lens position is displayed and includes a zoom lens that changes the zoom lens position”. 
 	On the other hand, Yumiki discloses a display unit (Display unit 20; see figs. 1, 4B and paragraph 0180) including a display area where distance information corresponding to a zoom lens position is displayed (See figs. 11-17 for zoom display information and paragraphs 0171, 0213-0216, 0218, 0265) and includes a zoom lens (Lens L1; see fig. 1) that changes the zoom lens position (The zoom lens drive controller 97 drives group lens to vary focal length. Turning the zoom ring 64, it is possible to move the various lens groups in the Z axis direction, from the wide angle end state to the telephoto end state and capture an image at a specific zoom position; see paragraphs 0121, 0195-0202). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US Patent 11,089,199 with the teachings of Yumiki to provide a display unit including a display area where distance information corresponding to a zoom lens position is displayed and includes a zoom lens that changes the zoom lens position for the purpose of effectively capturing objects of interest that are located at different distances from the camera. 

5.	Claims 11-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 11,089,199 in view of Yumiki (US-PGPUB 2010/0208122). 
Instant Application No. 17/371,807
US Patent 11,089,199
Claim 11

An imaging apparatus to which an accessory device including a zoom lens that changes a zoom lens position is attachable, the imaging apparatus comprising 
at least one processor configured to perform operations of following units: 

a display unit including a display area where distance information corresponding to the zoom lens position is displayed; and 

a communication control unit configured to control communication with the accessory device via a communication unit, wherein the communication control unit receives: 

(A) information indicating a number of indexes of distance information displayed in association with the display area; 

(B) information indicating indexes of distance information the number of which is indicated by the number; 

(C) information indicating a position of each index of distance information relative to the display area; and 

(D) information indicating distance information corresponding to the zoom lens position.

Claim 7

An imaging apparatus to which an accessory device including a focus lens that changes a focus lens position is attachable, the imaging apparatus comprising 
at least one processor configured to perform operations of following units: 

a display unit including a display area where distance information corresponding to the focus lens position is displayed; and 

a communication control unit configured to control communication with the accessory device via a communication unit, wherein the communication control unit receives: 

(A) information indicating the number of indexes of distance information displayed in association with the display area; 

(B) information indicating indexes of distance information the number of which is indicated by the number; 

(C) information indicating a position of each index of distance information relative to the display area; and 

(D) information indicating distance information corresponding to the focus lens position.



Claim 12

The imaging apparatus according to claim 11, wherein in a case where the display unit executes display corresponding to first distance information as distance information corresponding to the zoom lens position, and in a case where the zoom lens position changes, the communication control unit receives information indicating second - 75 -10188907US02 distance information different from the first distance information, as 
(D) the information indicating the distance information corresponding to the zoom lens position.  

Claim 8

The imaging apparatus according to claim 7, wherein in a case where the display unit executes display corresponding to first distance information as distance information corresponding to the focus lens position, and in a case where the focus lens position changes, the communication control unit receives information indicating second distance information different from the first distance information, as
(D) the information indicating the distance information corresponding to the focus lens position.

Claim 13
The imaging apparatus according to claim 12, wherein through communication executed corresponding to supply of power, the communication control unit receives 
(A) the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and
(C) the information indicating the position of each index of distance information relative to the display area.

Claim 9
The imaging apparatus according to claim 8, wherein through communication executed corresponding to supply of power, the communication control unit receives 
(A) the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and 
(C) the information indicating the position of each index of distance information relative to the display area.

Claim 14
The imaging apparatus according to claim 13, wherein even in a case where an operation member is operated, the communication control unit does not receive 
(A) the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and 
(C) the information indicating the position of each index of distance information relative to the display area again.  

Claim 10
The imaging apparatus according to claim 9, wherein even in a case where an operation member is operated, the communication control unit does not receive 
(A) the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and 
(C) the information indicating the position of each index of distance information relative to the display area again.

Claim 15
The imaging apparatus according to claim 11, wherein the communication control unit executes communication in a first communication format or a second communication format different from the first communication format, and wherein the communication control unit receives in the first communication format 
(A) the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and 
(C) the information indicating the position of each index of distance information relative to the display area and receives in the second communication format 
(D) the information indicating the distance information corresponding to the zoom lens position.

Claim 11
The imaging apparatus according to claim 7, wherein the communication control unit executes communication in a first communication format or a second communication format different from the first communication format, and wherein the communication control unit receives in the first communication format 
(A) the information indicating the number, 
(B) the information indicating as many indexes of distance information as the number, and 
(C) the information indicating the position of each index of distance information relative to the display area and receives in the second communication format 
(D) the information indicating the distance information corresponding to the focus lens position.

Claim 16
The imaging apparatus according to claim 15, wherein the communication control unit controls communication to execute communication via first, second, and third - 76 -10188907US02 communication terminals included in the communication unit, receive data through a third communication channel via the third communication terminal according to a change in a signal level in a first communication channel via the first communication terminal, and transmit data through a second communication channel via the second communication terminal according to reception of the data, wherein in the second communication format, a signal level in the third communication channel is maintained at a predetermined level, thereby notifying the imaging apparatus of a busy state, and wherein in the first communication format, the imaging apparatus is not notified of the busy state.
Claim 12
The imaging apparatus according to claim 11, wherein the communication control unit controls communication to execute communication via first, second, and third communication terminals included in the communication unit, receive data through a third communication channel via the third communication terminal according to a change in a signal level in a first communication channel via the first communication terminal, and transmit data through a second communication channel via the second communication terminal according to reception of the data, wherein in the second communication format, a signal level in the third communication channel is maintained at a predetermined level, thereby notifying the imaging apparatus of a busy state, and wherein in the first communication format, the imaging apparatus is not notified of the busy state.



 	Regarding claims 11-16 of the instant application, it is noted that US Patent 11,089,199 fails to recite the “accessory device including a zoom lens that changes a zoom lens position” and “display unit including a display area where distance information corresponding to the zoom lens position is displayed”.
 	On the other hand, Yumiki discloses an accessory device including a zoom lens (Lens L1; see fig. 1) that changes a zoom lens position (The zoom lens drive controller 97 drives group lens to vary focal length. Turning the zoom ring 64, it is possible to move the various lens groups in the Z axis direction, from the wide angle end state to the telephoto end state and capture an image at a specific zoom position; see paragraphs 0121, 0195-0202) and display unit (Display unit 20; see figs. 1, 4B and paragraph 0180) including a display area where distance information corresponding to the zoom lens position is displayed (See figs. 11-17 for zoom display information and paragraphs 0171, 0213-0216, 0218, 0265).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US Patent 11,089,199 with the teachings of Yumiki to provide accessory device including a zoom lens that changes a zoom lens position and display unit including a display area where distance information corresponding to the zoom lens position is displayed for the purpose of effectively capturing objects of interest that are located at different distances from the camera. 

6.	Claims 17-18 and 20-23 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,089,199. 	
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features.
 	 For example, note the following similarities between the application claims and patent claims.
Instant Application 17/371,807
US Patent 11,089,199
Claim 17

An accessory device that is attachable to an imaging apparatus including a display unit including a display area where distance information corresponding to a focus lens position is displayed, and includes a focus lens that changes the focus lens position, the accessory device comprising: 

at least one processor configured to perform operations of a communication control unit configured to control communication with the imaging apparatus via a communication unit, wherein the communication control unit transmits: 





(A) information indicating indexes of distance information; 


(B) information indicating a position of each index of distance information relative to the display area; and 

(C) information indicating distance information corresponding to the focus lens position.
Claim 1

An accessory device that is attachable to an imaging apparatus including a display unit including a display area where distance information corresponding to a focus lens position is displayed, and includes a focus lens that changes the focus lens position, the accessory device comprising: 

at least one processor configured to perform operations of a communication control unit configured to control communication with the imaging apparatus via a communication unit, wherein the communication control unit transmits: 

(A) information indicating the number of indexes of distance information displayed in association with the display area; 

(B) information indicating indexes of distance information the number of which is indicated by the number; 

(C) information indicating a position of each index of distance information relative to the display area; and 

(D) information indicating distance information corresponding to the focus lens position.

Claim 18

An imaging apparatus to which an accessory device including a focus lens that changes a focus lens position is attachable, the imaging apparatus comprising 
at least one - 77 -10188907US02 processor configured to perform operations of following units: 

a display unit including a display area where distance information corresponding to the focus lens position is displayed; and 
a communication control unit configured to control communication with the accessory device via a communication unit, wherein the communication control unit receives: 





(A) information indicating indexes of distance information; 


(B) information indicating a position of each index of distance information relative to the display area; and 

(C) information indicating distance information corresponding to the focus lens position.

Claim 7

An imaging apparatus to which an accessory device including a focus lens that changes a focus lens position is attachable, the imaging apparatus comprising 
at least one processor configured to perform operations of following units: 

a display unit including a display area where distance information corresponding to the focus lens position is displayed; and 

a communication control unit configured to control communication with the accessory device via a communication unit, wherein the communication control unit receives: 

(A) information indicating the number of indexes of distance information displayed in association with the display area; 

(B) information indicating indexes of distance information the number of which is indicated by the number; 

(C) information indicating a position of each index of distance information relative to the display area; and 

(D) information indicating distance information corresponding to the focus lens position.

Claim 20

A control method for controlling an accessory device that is attachable to an imaging apparatus including a display unit including a display area where distance information corresponding to a focus lens position is displayed, and includes a focus lens that changes the focus lens position, the control method comprising: 

controlling communication with the imaging apparatus via a communication unit, wherein in the control of the communication, the following are transmitted: 





(A) information indicating indexes of distance information a number of which is indicated by the number; 

(B) information indicating a position of each index of distance information relative to the display area; and 

(C) information indicating distance information corresponding to the focus lens position.
Claim 13

A control method for controlling an accessory device that is attachable to an imaging apparatus including a display unit including a display area where distance information corresponding to a focus lens position is displayed, and includes a focus lens that changes the focus lens position, the control method comprising: 

controlling communication with the imaging apparatus via a communication unit, wherein in the control of the communication, the following are transmitted: 

(A) information indicating the number of indexes of distance information displayed in association with the display area; 

(B) information indicating indexes of distance information the number of which is indicated by the number; 

(C) information indicating a position of each index of distance information relative to the display area; and 

(D) information indicating distance information corresponding to the focus lens position.



Claim 21

A control method for controlling an imaging apparatus to which an accessory device including a focus lens that changes a focus lens position is attachable, and which includes a display unit including a display area where distance information corresponding to the focus lens position is displayed, the control method comprising: 

controlling communication with the accessory device via a communication unit, wherein in the control of the communication, the following are received: 





(A) information indicating indexes of distance information a number of which is indicated by the number; 

(B) information indicating a position of each index of distance information relative to the display area; and 

(C) information indicating distance information corresponding to the focus lens position.
Claim 14

A control method for controlling an imaging apparatus to which an accessory device including a focus lens that changes a focus lens position is attachable, and which includes a display unit including a display area where distance information corresponding to the focus lens position is displayed, the control method comprising: 

controlling communication with the accessory device via a communication unit, wherein in the control of the communication, the following are received: 

(A) information indicating the number of indexes of distance information displayed in association with the display area; 

(B) information indicating indexes of distance information the number of which is indicated by the number; 

(C) information indicating a position of each index of distance information relative to the display area; and 

(D) information indicating distance information corresponding to the focus lens position.

Claim 22

A control method for controlling an accessory device that is attachable to an - 79 -10188907US02 imaging apparatus including a display unit including a display area where distance information corresponding to a focus lens position is displayed, and includes a focus lens that changes the focus lens position, the control method comprising: 

controlling communication with the imaging apparatus via a communication unit, wherein in the control of the communication, the following are transmitted: 





(A) information indicating indexes of distance information; 


(B) information indicating a position of each index of distance information relative to the display area; and 

(C) information indicating distance information corresponding to the focus lens position.  


Claim 13

A control method for controlling an accessory device that is attachable to an imaging apparatus including a display unit including a display area where distance information corresponding to a focus lens position is displayed, and includes a focus lens that changes the focus lens position, the control method comprising: 

controlling communication with the imaging apparatus via a communication unit, wherein in the control of the communication, the following are transmitted: 

(A) information indicating the number of indexes of distance information displayed in association with the display area; 

(B) information indicating indexes of distance information the number of which is indicated by the number; 

(C) information indicating a position of each index of distance information relative to the display area; and 

(D) information indicating distance information corresponding to the focus lens position.

Claim 23

A control method for controlling an imaging apparatus to which an accessory device including a focus lens that changes a focus lens position is attachable, and which includes a display unit including a display area where distance information corresponding to the focus lens position is displayed, the control method comprising: 

controlling communication with the accessory device via a communication unit, wherein in the control of the communication, the following are received: 





(A) information indicating indexes of distance information; 


(B) information indicating a position of each index of distance information relative to the display area; and 

(C) information indicating distance information corresponding to the focus lens position.

Claim 14

A control method for controlling an imaging apparatus to which an accessory device including a focus lens that changes a focus lens position is attachable, and which includes a display unit including a display area where distance information corresponding to the focus lens position is displayed, the control method comprising: 

controlling communication with the accessory device via a communication unit, wherein in the control of the communication, the following are received: 

(A) information indicating the number of indexes of distance information displayed in association with the display area; 

(B) information indicating indexes of distance information the number of which is indicated by the number; 

(C) information indicating a position of each index of distance information relative to the display area; and 

(D) information indicating distance information corresponding to the focus lens position.




Allowable Subject Matter
7.	Claims 1-4 and 19 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
9. 	Regarding claim 1, the prior art does not teach or fairly suggest “…accessory device including an optical member that changes a shooting condition is attachable…communication control unit configured to control communication with the accessory device via a communication unit, wherein the communication control unit receives: (A) information indicating the first index; (B) information indicating a position of the first index to be displayed relative to the display area; and (C) information indicating the second index, wherein the first index does not change regardless of change of the shooting condition while the second index changes according to the shooting condition, and wherein both the first index and the second index correspond to same shooting condition but are displayed at different positions relative to the display area…” and used in combination with all of the other limitations of claim 1.

10. 	Claims 2-4 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

11. 	Regarding claim 19, the prior art does not teach or fairly suggest “…accessory device including a focus lens that changes a focus lens position is attachable… controlling communication with the accessory device via a communication unit, wherein in the control of the communication, the following are received: (A) information indicating the first index; (B) information indicating a position of the first index to be displayed relative to the display area; and (C) information indicating the second index, wherein the first index does not change regardless of change of the shooting condition while the second index changes according to the shooting condition, and wherein both the first index and the second index correspond to same shooting condition but are displayed at different positions relative to the display area…” and used in combination with all of the other limitations of claim 19.


Citation of Pertinent Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Ohtsuka (US Patent 8,712,231) discloses a camera body to which a plurality of different types of interchangeable lenses with different zoom characteristics for changing zoom magnification are mountable, comprising: a receiving section operable to receive zoom range information from an interchangeable lens, the zoom range information indicating a range of a zoom magnification that can be provided by the interchangeable lens. 
 	Hasuda et al. (US-PGPUB 2013/0022348) discloses the adapter control section changes the process, which is for generating the positional information of the focus lens on the basis of the pulse signal indicating the positional information of the focus lens provided in the interchangeable lens, in accordance with the lens type information which indicates the type of the interchangeable lens mounted on the second mount.


Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/05/2022